IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amir Parker,                               :
                                           :
                            Appellant      :
                                           :
                v.                         : No. 891 C.D. 2019
                                           : Submitted: June 19, 2020
Commonwealth of Pennsylvania,              :
Department of Transportation,              :
Bureau of Driver Licensing                 :



BEFORE:       HONORABLE P. KEVIN BROBSON, Judge1
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                            FILED: April 13, 2021



              Amir Parker (Parker) appeals an order of the Philadelphia County Court
of Common Pleas (trial court), denying his license suspension appeal from the
Department of Transportation, Bureau of Driver Licensing’s (Department) six-
month suspension of his operating privilege pursuant to former Section 1532(c) of
the Vehicle Code, 75 Pa. C.S. §1532(c) (regarding mandatory suspension). Upon
review, we reverse.
              By notice mailed March 23, 2016, the Department notified Parker that
it had suspended his driving privilege for six months as a result of his March 15,

       1
       This case was assigned to the opinion writer before January 4, 2021, when Judge Brobson
became President Judge.
2016 conviction for violating Section 13(a)(31) of the Controlled Substance, Drug,
Device and Cosmetic Act (Drug Act).2 Certified Record (C.R.) at 40-44. The
Department based the suspension notice on Section 1532(c) of the Vehicle Code in
effect at that time, which provided:

                     (c) Suspension. – The department shall suspend the
              operating privilege of any person upon receiving a
              certified record of the person’s conviction of any offense
              involving the possession, sale, delivery, offering for sale,
              holding out for sale or giving away of any controlled
              substance under the laws of the United States, this
              Commonwealth or any other state, or any person 21 years
              of age or younger upon receiving a certified record of the
              person’s conviction or adjudication of delinquency under
              18 Pa C.S. §2706 (relating to terroristic threats) committed
              on any school property, including any public school
              grounds, during any school-sponsored activity or on any
              conveyance providing transportation to a school entity or
              school-sponsored activity.




       2
         Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §780-113(a)(31). Section 13(a)(31)
of the Drug Act provides:

              (a) The following acts and the causing thereof within the
              Commonwealth are hereby prohibited:

                                              ***

              (31) Notwithstanding other subsections of this section, (i) the
              possession of a small amount of marihuana only for personal use;
              (ii) the possession of a small amount of marihuana with the intent to
              distribute it but not to sell it; or (iii) the distribution of a small
              amount of marihuana but not for sale.

              For purposes of this subsection, thirty (30) grams of marihuana or
              eight (8) grams of hashish shall be considered a small amount of
              marihuana.
                                                2
Former 75 Pa. C.S. §1532(c) (emphasis added). In October 2018, the General
Assembly deleted the above-italicized language from Section 1532(c), effective
April 22, 2019, pursuant to the Act of October 24, 2018, P.L. 659, No. 95 (Act 95).
                 Parker appealed the Department’s notice to the trial court.3 On April
26, 2019, the trial court conducted a de novo hearing and issued an order denying
the appeal. C.R. at 20-31. Parker appealed the trial court’s order to this Court.4 On
appeal, Parker argues that current Section 1532(c) should be retroactively applied to
his license suspension because it is purely procedural in nature.
                 Our recent opinion in Ganoe v. Pennsylvania Department of
Transportation, ___ A.3d ___ (Pa. Cmwlth., No. 648 C.D. 2019, filed March 2,
2021), controls our disposition of this matter. In Ganoe, the licensee was convicted
in 2018 of violating Section 13(a)(30) of the Drug Act, 35 P.S. §780-113(a)(30),
when former version of Section 1532(c) was in effect. Id. The licensee appealed
his suspension, and a hearing was held two days after the current version of Section
1532(c) became effective. Id.
                 This Court found that the General Assembly intended Section 4 of Act
95 to end the sanctioning of a drug conviction with a license suspension on April 22,
2019. Ganoe, ___ A.3d at ___, slip op. at 11. This Court noted that if the General
Assembly wished to apply former Section 1532(c) to licensees with drug convictions


       3
           Parker’s appeal to the trial court was granted nunc pro tunc. C.R. at 10-11.

       4
          By September 19, 2019 order, this Court determined that Parker timely filed his appeal
to this Court on May 13, 2019. Our scope of review in an appeal from the Department’s suspension
of a licensee’s driving privilege under Section 1532(c) is limited to determining whether the trial
court’s findings of fact are supported by competent evidence, whether the trial court committed an
error of law, or whether the trial court committed a manifest abuse of discretion. Nelson v.
Department of Transportation, Bureau of Driver Licensing, 578 A.2d 586, 588 (Pa. Cmwlth.
1990).
                                                  3
that occurred prior to April 22, 2019, it possessed the ability to do so. Id.5 We held
that a court must enforce the law as it exists on the day that it renders a judgment.
Id., ___ A.3d at ___, slip op. at 15. In Ganoe, on the day that the trial court entered
judgment in the licensee’s appeal, the Vehicle Code no longer required the
sanctioning of a licensee convicted of violating Section 13(a)(30) of the Drug Act
with a suspension of his operating privilege. See id. (“The effective date of Act [95]
does not refer to the date of the licensee’s conviction or sentencing; it contains no
qualifying language at all. At the time the trial court decided [the l]icensee’s appeal,
April 24, 2019, Section 1532(c) of the Vehicle Code did not authorize a suspension
for a drug conviction.”).
                 Likewise, in the instant case, Section 1532(c), as modified by Act 95,
is applicable to Parker’s license suspension. Parker appealed the Department’s
notice to the trial court, and a hearing was held and the trial court issued the order
underlying this appeal on April 26, 2019, four days after the effective date of the
amended version of Section 1532(c). Under the current version of Section 1532(c),
Parker is not subject to a suspension of his operating privilege based on his
conviction for violating Section 13(a)(31) of the Drug Act.


       5
           Specifically, we explained that

                 the legislature did not keep the operative language in former Section
                 1532(c) alive beyond 180 days, and the legislature knows how to do
                 this. For example, its [2014] amendment to Section 3806(b) of the
                 Vehicle Code[, 75 Pa. C.S. §3806(b),] stated that the amendment
                 would “apply to persons sentenced on or after the effective date of
                 this section.” . . . The legislature could have extended the life of
                 former Section 1532(c) beyond April 22, 2019, in this fashion, but
                 it did not do so.

Ganoe, ___ A.3d at ___, slip op. at 10-11 (citation omitted and emphasis in the original).
                                                  4
            Accordingly, we reverse the trial court’s order and direct the
Department to reinstate Parker’s operating privilege.




                                      MICHAEL H. WOJCIK, Judge




                                         5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amir Parker,                          :
                                      :
                         Appellant    :
                                      :
               v.                     : No. 891 C.D. 2019
                                      :
Commonwealth of Pennsylvania,         :
Department of Transportation,         :
Bureau of Driver Licensing            :



                                     ORDER


            AND NOW, this 13th day of April, 2021, the April 26, 2019 order of
the Philadelphia County Court of Common Pleas is REVERSED, and the
Department of Transportation, Bureau of Driver Licensing is directed to reinstate
Amir Parker’s operating privilege.




                                      __________________________________
                                      MICHAEL H. WOJCIK, Judge